[191] The objection taken is, that as the township collector, or the defendant in the capacity of county collector, has not complied with the directions of the act of 1781, the latter is not to be accountable in this action. This is the amount of the objection to the evidence that is offered. If Lambe, who participated in the irregularity, were the plaintiff in this cause, there would be some weight in it; but the irregularity of both, or either, ought not to affect the public; nor can it be allowed that a party shall avail himself of his own breach of duty, or shelter himself from his responsibility, under the allegation that he violated the law which directed him to pursue a particular course in his proceedings. It was the duty of Lambe to pay these certificates, and of Fennimore to receive them in a particular manner; and if ho has neglected so to do, it unquestionably affords no ground for him to deny his accountability.
Per Cur.
The plaintiff then produced two orders in favor of one Joseph Imlay, signed by Fennimore, and directed to Charles Collins, the collector of Hanover, by whom they were paid. This also was objected to by Leake, who contended that a payment to Collins was not a payment to Fennimore
Stockton, for plaintiff,
contended that they were not conclusive, and that the errors were properly cognizable by the jury; that the settlements were nothing more than the account as taken by the committee from the statements and books of the defendant, without an opportunity to examine into the correctness of eithér.

Leake, contra.

The act of assembly (Allinson 115) makes the county commissioners accountable to the board. The whole body is incapable of making the necessary examination collectively, and it can only be effected by the intervention of a smaller [192] number, selected from among themselves, possessed of the confidence and vested with the authority of the whole. If the committee represent the whole, as they unquestionably do, their acts and proceedings bind the entire board, and a settlement made with them is final and conclusive, so as to determine the responsibility of the collector. The case in Strange 481, in which it appears that the opinion of the Chief Justice received the deliberate sanction of the whole court, is strong to this point. As to the imputation of fraud, it is not to be tried in this collateral and indirect manner, The party should have given us notice that such was the ground that was meant to be taken at the trial.
Stockton, in reply,
cited the case of Brownell v. Brownell, 2 Br. Ch. Rep. 62.
Per Cur.
A payment to defendant’s order is a payment to him.
The defendant insisted on two settlements made by a committee that had been appointed to examine his accounts.
Per Cur.
Where commissioners are appointed to act judicially, their decisions, like the decisions of. all other tribunals having jurisdiction, are conclusive, until legally and regularly invalidated. But where persons act as agents for a body, or a party, their settlement has no other effect than any *223private .settlement, which may be shown to be erroneous oi set aside for fraud. The case in Strange is of the former class of eases and clearly distinguishable from the present, (a)
Cited in Overs, of Orange, v. Overs, of Springfield, 1 South. 186; Peck v. Freeholders of Essex, Spenc. 465.

 See Nimmo’s Executor v. Commonwealth, 4 Hen. and Munf. 57.